         Case 19-13557-JDW                          Doc 28            Filed 10/28/19 Entered 10/28/19 10:24:23              Desc Main
                                                                      Document     Page 1 of 1

                                                               United States Bankruptcy Court
                                                                      Northern District of Mississippi
 In re      Elmer Richardson                                                                                Case No.   19-13557
                                                                                    Debtor(s)               Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on October 28, 2019, a copy of                           Agreed Order Rescheduling Section 341 Meeting of Creditors,
Extending Deadline for Objecting to Confirmation and Resetting Confirmation Hearing  was served electronically or by
regular United States mail to all interested parties, the Trustee and all creditors listed below.



 **See Attached Matrix



                                                                                  /s/ Robert H. Lomenick
                                                                                  Robert H. Lomenick 104186
                                                                                  Schneller & Lomenick, P.A.
                                                                                  126 North Spring Street
                                                                                  Post Office Box 417
                                                                                  Holly Springs, MS 38635
                                                                                  662-252-3224Fax:662-252-2858
                                                                                  rlomenick@gmail.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
